Citation Nr: 0619302	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-35 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant submitted a timely notice of 
disagreement (NOD).


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The appellant is the child of a veteran, and is in receipt of 
VA education benefits under 38 U.S.C. Chapter 35 (Survivors' 
and Dependents' Educational Assistance).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The issue before the Board is whether the NOD submitted by 
the appellant, with regard to the RO's finding in September 
2002 that she was paid excessive education compensation, was 
submitted on a timely basis.  In the statement of the case 
issued by the RO, in September 2004, on that question, it was 
indicated that the NOD was received by VA on June 25, 2004.  
However, the copy of the document in question that has been 
associated with the file currently before the Board is 
undated and has no date stamp.  As such, there is no 
information whereby the date that this document was received 
by the RO can be ascertained.  The Board is of the opinion 
that, before any decision can be rendered as to the 
timeliness of the appellant's NOD, the RO should furnish the 
Board with a copy of the document in question whereby the 
date of receipt, as indicated by date stamp or by other 
appropriate means, is shown.

Accordingly, the case is REMANDED for the following action:

The RO is to associate with the claims 
file a copy of the "Notice of 
Disagreement" submitted by the appellant 
whereby the date of receipt by VA is 
shown.  The case should then be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



